PER CURIAM.
Motions were made in these causes to dismiss or affirm on the ground that all questions mentioned in the assignments of error had been decided in the former appeals. These motions and the appeals themselves were heard at the same time.
The motions are refused, without costs, in order that the appellants may have the benefit of formal decrees of this court in any applications they may make and in any proceedings they may institute to have their cases passed on by the Supreme Court.
Upon examination of the records we find that all questions made in the assignments of error were involved and decided in the former appeals, and that the decrees of the District Court have been entered in precise accordance with the instructions contained in the decrees of this court.
The decrees of the District Court are therefore affirmed, and the decrees of this court will be entered accordingly.
Affirmed.